UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-2264


In re: JAMES LEE MCCLAIN,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:21-hc-02035-D)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Lee McClain, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Lee McClain petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2241 petition and motion to expedite decision.

He seeks an order from this court directing the district court to act. Our review of the

district court’s docket reveals that on November 2, 2021, the district court dismissed

McClain’s § 2241 petition without prejudice for lack of jurisdiction and denied as moot his

motion to expedite. Accordingly, because the district court has recently decided McClain’s

case, we deny the mandamus petition as moot. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2